Title: Council of War, 16 February 1776
From: Council of War
To: 



[Cambridge, 16 February 1776]

At a Council of General Officers held at Head Quarters in Cambridge 16th Febry 1776.
Present

His Excellency General Washington
Major Generals Ward Putnam
Brigadier Generals Thomas Heath Spencer Sullivan Gates

His Excellency the Commander in Chief Informed the Council that in consequence of the Resolutions of Two Councils of War, held at this place on the 16th & 18th Ulto he had applied

to this Government, Connecticut & New Hampshire for the Regiments then Voted. That those Regiments were come & coming in, and If compleat, would amount (Officers Included) to 7,280 Men. That the Regiments of the United Colonies at these Incampments, by Saturdays return amounted to 8,797 men fit for duty, besides Officers and 1450 men on Command, which might be Ordered to Join their respective Regiments Immediately. That our Stock of powder was so small, as to Afford but little aid from Cannon & mortars, and therefore that Small Arms must be our principal reliance in any event, till a Supply cou’d be Obtained. That in the state Boston Harbour has been all this Year, & now is, a Bombardment might probably destroy the Town without doing much damage to the Ministerial Troops within It, as there were Transports Wooded & Watered, with a view more than probable, to take them in upon any sudden emergency; consequently, That, might not produce the desired effect, If those Transports were sufficient for the embarkation of the Army. That from the best Intelligence which had been procured, the Strength of the Army in Boston did not much exceed 5,000 men fit for duty. That considerable reinforcements were expected, and when arrived, they would undoubtedly endeavour to penetrate into the Country, If their strength should be sufficient, or remove to some other part of the Continent If not, and thereby greatly harrass and fatigue our Troops by constant Marching & Countermarching, for which in the present situation of Affairs, they neither were, nor could be provided: Therefore that a Stroke well aim’d at this critical juncture, might put a final end to the War, and restore peace & tranquility, so much to be wished for: For these reasons and under these circumstances, & as part of Cambridge & Roxbury Bays were so frozen as to Admit an easier entry into the Town of Boston, than could be Obtained either by Water, or through the Lines on the Neck, the General desired to know the Sentiments of the General Officers respecting a general Assault upon the Town.
The Question being put and their Opinion demanded.
Resolved that an Assault on the Town of Boston in the present circumstances of the Continental Army is for the following reasons Judged Improper.
Because It is the Opinion of this Council that the King’s

forces in the Town of Boston Comprehending New raised Corps & Armed Tories amount to a much larger Number than 5,000—furnished with Artillery, Assisted by a Fleet and possessed of every advantage the situation of the place affords—The Officers in proportion to the Number of men are so many, that the Troops there may be said with propriety to be doubly Officered.
Because Our Army is at present very defective in the Numbers this Council declared to be sufficient for the purpose of Offensive War, and also deficient in Arms to the amount of 2,000 Stand—The Militia Ordered & expected to be here by the first of the Month are not more than half arrived, so that to Assault the Town of Boston, guard the Works & Stores, there remain only 12,600 Men, militia, Commissioned & Non Commissioned Officers Included—a force not more than sufficient to defend the Lines & maintain the Blockade.
Because It appears to the Council by the Report of a m[aj]ority of the Generals commanding Brigades, that upon discoursing with the Field Officers of their respective Regiments upon the subject of an Assault, they in General declared a disapprobation of the measure as exceedingly doubtful.
Because If an Assault should be found practicable & expedient at any Time, It was declared highly necessary, that It should for some days be preceded by a Cannonade & Bombardment.
His Excellency the Commander in Cheif then required the Opinion of the Council whether It would be advisable to begin a Cannonade & Bombardment with the present stock of powder.
Resolved that a Cannonade & Bombardment will be expedient and advisable as soon as there shall be a proper Supply of powder & not before, & that in the mean Time, preparations should be made to take possession of Dorchester Hill, with a view of drawing out the Enemy, and of Nodles Island also, If the Situation of the Water & other circumstances will admit of It.
